IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SHAHEEM WILLIS,                                : No. 14 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS                          :
PHILADELPHIA COUNTY,                           :
                                               :
                    Respondent                 :

                                       ORDER
PER CURIAM

      AND NOW, this 29th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.